Exhibit 10.35

 

FIRST AMENDMENT TO SERIES “Q” WARRANT TO PURCHASE ICEWEB COMMON STOCK

 

This First Amendment to the Series “Q” Warrant To Purchase Common Stock is
executed as of the 10th day of April, 2013. Reference is made to that certain
Series “Q” Warrant To Purchase Common Stock (the “Warrant”) dated November 23,
2011, issued to:

 

 

·Kingsbrook Opportunities Master Fund LP (“Kingsbrook”), a company with its
address at 689 Fifth Avenue, 12th Floor, New York, New York 10022

 

the “Warrant Holder”, by IceWEB, Inc., a Delaware corporation with its principal
office located at 22900 Shaw Road, Suite 111, Sterling, VA 20166. Any
capitalized terms in this amendment not otherwise defined shall have the meaning
ascribed to them in the Warrant document.

 

WHEREAS, IceWEB, Inc. (the “Company”) entered into a Securities Purchase
Agreement (“Purchase Agreement”) with the Warrant Holder on November 23, 2011,
pursuant to which the Company issued the Series “Q” Warrants, as adjusted and
reset in June, 2012 exercisable at $0.074 per share;

 

WHEREAS, the Parties wish to amend the terms of the Series “Q” such that;

 

·The warrants are exercisable at a price of $0.028 per share.

 

·Each warrant holder agrees to sell no more than 10% of the daily volume of
IceWEB common stock in the market on any given trading day.

 

·All holders of the Series “Q” warrants will have the same terms and conditions
as it applies to the exercise of warrants.

 

·No adjustment is made to the number of shares underlying this Warrant,
notwithstanding the reduction in the exercise price of the Warrant.

 

WHEREAS, the Warrant Holders understand such amendment shall not be considered
as the extension of any Warrant Holders rights in the Purchase Agreement other
than the right to exercise the remaining warrant shares under these terms and
within the specified time frame;

 

WHEREAS, the parties have acknowledged that the Form S-1 Registration Statement
(No. 333-178954), covering the shares issuable upon the exercise of the Warrant,
was first filed with the Securities and Exchange Commission of the United States
(the “SEC”) on January 10, 2012 and went effective on February 8, 2012.

 

1.             This first amendment may be executed in any number of
counterparts each of which shall constitute an original but all of which when
taken together shall constitute but one contract.

 

2.             The parties agree that this first amendment is only to provide
the Warrant Holders the opportunity to exercise its warrants under the terms
specified and it shall not be considered as the extension of any Warrant
Holders’ rights in the Purchase Agreement.

 





 

 

 

IN WITNESS WHEREOF, Warrant Holders and the Company have caused their respective
signature page to this Amendment to be duly executed as of the date first
written above.

 

  ICEWEB, INC.                   By:         Name: Mark B. Lucky     Title:
Chief Financial Officer        

  

  KINGSBROOK OPPORTUNITIES MASTER FUND LP           By: KINGSBROOK OPPORTUNITIES
GP LLC, its general partner           By:         Name:   Adam J. Chill    
Title:   Managing Member

 



2

